The defendant failed to demonstrate that it had a potentially meritorious defense to the action on the issue of liability for breach of the commercial lease (see generally Holy Props. v Cole Prods., 87 NY2d 130, 133-134 [1995]; Riverside Research Inst. v KMGA, Inc., 68 NY2d 689, 691-692 [1986]; REP A8 LLC v Aventura Tech., Inc., 68 AD3d 1087, 1089 [2009]).
Accordingly, the Supreme Court properly denied the defendant’s motion to vacate the default judgment. Dillon, J.E, Balkin, Belen and Austin, JJ., concur.